           Case 2:19-cr-00012-RFB-NJK Document 103 Filed 03/23/21 Page 1 of 3




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   Nevada Bar No. 14853
     District of Nevada
 3   CHRISTOPHER LIN
     Assistant United States Attorney
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   Tel: (702) 388-6336
     Fax: (702) 388-6418
 6   christopher.lin@usdoj.gov

 7   Attorneys for the United States of America

 8
                                  UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA

     UNITED STATES OF AMERICA,                     )
10                                                 )   Case No.: 2:19-cr-00012-RFB-NJK
                     Plaintiff,                    )
11                                                 )   Stipulation to Continue Defendant
                                                   )   Castillo’s Pretrial Revocation Hearing
            vs.                                    )   (First Request)
12
                                                   )
     SIMON CASTILLO,                               )
13
                                                   )
                     Defendant.                    )
14                                                 )

15
            IT IS HEREBY STIPULATED AND AGREED by and between, Christopher
16
     Chiou, Acting United States Attorney, District of Nevada, CHRISTOPHER LIN,
17
     Assistant United States Attorney, representing the United States of America, and BRIAN
18
     SMITH, Esq., counsel for defendant CASTILLO:
19
            THAT THE PRETRIAL REVOCATION HEARING currently scheduled for
20
     March 25, 2021, be continued for not less than 30 days when convenient for the Court.
21
     This Stipulation is entered into for the following reasons:
22
            1.      The parties agree to this continuance;
23

24
           Case 2:19-cr-00012-RFB-NJK Document 103 Filed 03/23/21 Page 2 of 3




 1          2.     Counsel needs additional time to review discovery, to meet and confer with

 2   the defendant, and to discuss hearing strategies in this matter;

 3          3.     Defendant is in custody and does not oppose this stipulation;

 4          4.     This is the parties’ first request for a continuance in this matter;

 5          5.     The parties agree there are no case specific facts as to this matter where

 6   further delay would cause harm to the interests of justice. The parties agree that a

 7   continuance of the Pretrial Revocation Hearing of Supervised Release is appropriate; and

 8          6.     This is the Third request for continuance.

 9          DATED this 22nd day of March, 2021.

10
                                                 CHRISTOPHER CHIOU
11                                               Acting United States Attorney

12
                                                 /s/ Christopher Lin_____________
13                                               CHRISTOPHER LIN
                                                 Assistant United States Attorney
14

15                                               /s/ Brian Smith________________
                                                 BRIAN SMITH, Esq.
16                                               Counsel for Defendant

17

18

19

20

21

22

23

24
                                                 2
          Case 2:19-cr-00012-RFB-NJK Document 103 Filed 03/23/21 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 2

 3   UNITED STATES OF AMERICA,                    )
                                                  )   Case No.: 2:19-cr-00012-RFB-NJK
 4                 Plaintiff,                     )
                                                  )   ORDER
                                                  )
 5         vs.                                    )
                                                  )
 6   SIMON CASTILLO,                              )
                                                  )
 7                 Defendant.                     )
                                                  )
 8

 9         Based on the stipulation of counsel, the Court finds that good cause exists to

10   continue Defendant CASTILLO’s Pretrial Revocation Hearing currently set for March 25,

11   2021, to ______________
               April 29, 2021 ____, 2021 at ___:___
                                             1 00 p_.m.

12

13         DATED this 23rd
                      ___ day of March, 2021.

14

15                                             _________________________________________
                                               HONORABLE RICHARD F. BOULWARE, II
16                                             UNITED STATES DISTRICT JUDGE

17

18

19

20

21

22

23

24
                                              3
